IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00424-CV

                  IN THE INTEREST OF A.K.A., A CHILD


                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2013-2340-3


                                     ORDER


      This appeal was referred to mediation on January 9, 2014. The parties were

ordered to confer and attempt to agree upon a mediator. We have received notice that

the parties have been unable to agree upon a mediator. Accordingly, the Court assigns

R.B. Pool as the mediator for this proceeding. His address and contact number is as

follows:

                                 408 West Nash
                                 Terrell, Texas 75160
                                 (972) 524-7585

      All other provisions of the order referring the appeal to mediation, dated January

9, 2014, remain in effect, including that the mediation must occur within thirty days
after the date of this Order assigning a mediator.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediator assigned
Order issued and filed February 6, 2014




In the Interest of A.K.A., a Child                     Page 2